DELAWARE VIP® TRUST Delaware VIP Small Cap Value Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectuses dated April 29, 2012 Effective July 1, 2012, the following replaces the information in the section entitled “How we manage the Series? – Investment manager”: How we manage the Series? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio manager Title with Delaware Management Company Start date on the Series Christopher S. Beck, CFA Senior Vice President, Chief Investment Officer — Small-Cap Value / Mid-Cap Value Equity May 1997 Steven G. Catricks, CFA Vice President, Portfolio Manager, Equity Analyst July 2012 Kelley A. McKee, CFA Vice President, Portfolio Manager, Equity Analyst July 2012 Kent P. Madden, CFA Vice President, Portfolio Manager, Equity Analyst July 2012 Investments in the Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Series, the repayment of capital from the Series, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated June 29, 2012. PS-VIPSCV6-12
